IN THE UNITED STATES COURT OF APPEALS
                                  FOR THE FIFTH CIRCUIT



                                                No. 00-40943
                                              Summary Calendar


UNITED STATES OF AMERICA,

                                                                                        Plaintiff-Appellee,
                                                      versus

GUADALUPE MEZA,

                                                                                        Defendant-Appellant.

                          __________________________________________

                             Appeal from the United States District Court
                                  for the Southern District of Texas
                                      USDC No. C-00-CR-66-1
                          __________________________________________
                                            May 28, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

        The Federal Public Defender appointed to represent Guadalupe Meza has moved for leave

to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Meza

has received a copy of counsel’s motion and brief, but he has not filed a response. Our review of

the brief filed by counsel and of the record discloses no nonfrivolous issues for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED. See 5TH CIR.

R. 42.2.




        *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is
not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.